DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  the recitation of “the first circuitry generates the reset signal” is incorrect.  Did the applicant mean the first circuitry generates the replicated reset signal?.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-12 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menard et al. (US 2014/0089708).
Regarding claim 1, Menard et al.’s figure 2 shows an integrated circuit, comprising: first circuitry (202, logic gate 222); and second circuitry (218, 214, 216, 220) coupled to the first circuitry, wherein the first circuitry, in operation, responds to a reset signal (Regulator Ready) by: generating an activation signal (enable); and generating a replicated reset signal (output of the logic gate 222); and the second circuitry, in operation: activates in response to the activation signal (enable signal activates the circuit 220 when it is in logic one); resets in response to the replicated reset signal (output of the logic gate 222 resets the second circuitry (214, 216) when logic “0” is selected as the output of the multiplexer 218); and generates an indication (Out-irq) of whether a threshold period of time has elapsed (by means of flip flop 214, 216) since the activation of the second circuitry, wherein the first circuitry, in operation, disables the replicated reset signal in response to the generated indication indicating the threshold period of time has elapsed (output of the logic gate 222 is at logic zero, i.e., disabled, when the signal Out-irq is at logic zero) as called for in claims 1 and 7.

Regarding claim 8, Menard et al.’s figure 3 shows electrically coupling the first circuitry and the second circuitry after generating the activation signal and before generating the replicated reset signal.
Regarding claim 9, Menard et al.’s figure 2 show electrically coupling the first circuitry and the second circuitry comprises controlling isolation circuitry (218) coupled between the first circuitry and the second circuitry.
Regarding claim 10, Menard et al.’s figure 2 shows the first circuitry receives the reset signal (Regulator ready).
Regarding claim 11, insofar as being understood, it is interpreted the first circuitry generates the replicated reset signal, thus, Menard’s figure 2 shows the first circuitry (202) generates the replicated reset signal (disable-Sync).

Regarding claim 12, Menard et al.’s figure 2 shows a system, comprising: a master circuit (208), which, in operation, generates reset signal (regulator ready); and an integrated circuit (202, 204) coupled to the master circuit, the integrated circuit including activation circuitry (202, 222) and functional circuitry (218, 214, 216, 220) coupled to the activation circuitry, wherein the integrated circuit, in operation: responds to a reset signal (regulator ready) received from the master circuit by generating an activation signal (enable) using the activation circuitry; generates, using the activation circuitry, a replicated reset signal (disable-Sync); activates the functional circuitry of the integrated circuit in response to the activation signal (enable signal activates the circuit 220 when it is in logic one); resets the functional circuitry of the integrated circuit in response to the replicated reset signal (output of the logic gate 222 resets the functional circuitry (214, 216, 220) when logic “0” is selected as the output of the multiplexer 218); generates, using the functional circuitry, an indication (Out-irq)  of whether a threshold period of time has elapsed (by means of flip flop 214, 216) since the activation of the functional circuitry; and 29discontinues the replicated reset signal in response to the generated indication indicating the threshold period of time has elapsed as called for in claim 12.

Regarding claim 18, Menard et al.’s figure 2 shows the master circuit (208 is a regulator is inherently comprising a switch) comprises a switch.
Regarding claim 19, Menard et al.’s figure 2 shows a method, the method comprising: responding to a reset signal (regulator ready) by generating an activation signal (enable); generating a replicated reset signal (disable-Sync); activating functional circuitry (220) of the integrated circuit in response to the activation signal (enable signal activates the circuit 220 when it is in logic one); resetting the functional circuitry in response to the replicated reset signal (output of the logic gate 222 resets the functional circuitry (214, 216, 220) when logic “0” is selected as the output of the multiplexer 218); generating an indication (out-irq) of whether a threshold period of time has elapsed since the activation of the functional circuitry; and disabling of the replicated reset signal in response to the generated indication indicating the threshold period of time has elapsed, that is capable of being formed in a non-transitory computer-readable medium having contents which configure an integrated circuit to perform the recited method as called for in claim 19.
Regarding claim 20, Menard et al.’s figure 3 shows electrically coupling the activation circuitry and the functional circuitry after generating the activation signal and before generating the replicated reset signal.
Regarding claim 21, the contents of Menard et al.’s method is capable of being executed by processing circuitry of the integrated circuit.

Allowable Subject Matter
Claims 2-6, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        4/18/2022